PER CURIAM.
The order of suppression under review is reversed in its entirety. Even assuming arguendo that the defendants’ sixth amendment rights had attached at the time that the evidence in question was secured, see State v. Douse, 448 So.2d 1184 (Fla. 4th DCA 1984), Kuhlmann v. Wilson, All U.S. 436, 106 S.Ct. 2616, 91 L.Ed.2d 364 (1986), clearly establishes that there was no violation of those rights either in the maintenance of a passive, court-authorized, room “bug” through which the appellees’ conversations were overheard, or in the presence of a police agent who did not affirmatively solicit information from them. The allegedly improper motivation for the initial, otherwise entirely appropriate, arrests is constitutionally irrelevant. Hansbrough v. State, 509 So.2d 1081 (Fla.1987).
Reversed.